OPINION
Defendant-appellant, Steven A. Fawcett appeals from the March 19, 1999, judgment entry of conviction in the Fostoria Municipal Court for one count of assault pursuant to R.C. § 2901.13(A), a misdemeanor of the first degree.  For the following reasons, we dismiss the appellant's appeal.
It appears from the record that this incident occurred in Wood County, Ohio.  Article IV, Section 3 of the Ohio Constitution and R.C. § 2501.01 provides that cases arising out of Wood County are within the jurisdiction of the Sixth District Court of Appeals.  Therefore, this Court, the Third District Court of Appeals, lacks jurisdiction to hear this matter.
Accordingly, this matter is dismissed without prejudice.
Case dismissed.
BRYANT, P.J., and WALTERS, J., concur.